IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,226



                          EX PARTE PEDRO SIERRA, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1070138 IN THE 184 TH DISTRICT COURT
                           FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to life imprisonment. The First Court of Appeals affirmed his conviction.

Sierra v. State, No. 01-07-443-CR (Tex. App.–Houston [1st], delivered November 14, 2008).

       Applicant contends that his appellate counsel failed to timely file a petition for discretionary

review in his case.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                      2

has entered findings of fact and conclusions of law that appellate counsel failed to file a petition for

discretionary review due to power outages after Hurricane Ike. The trial court recommends that

relief be granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the First Court of Appeals in Cause No. 01-07-443-CR that affirmed his conviction in

Case No. 1070138 from the 184th Judicial District Court of Harris County. Applicant shall file his

petition for discretionary review with the First Court of Appeals within 30 days of the date on which

this Court’s mandate issues.



Delivered: September 23, 2009
Do not publish